Case 1:17-cv-00495-PLM-PJG ECF No. 187 filed 08/03/20 PageID.1529 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES STEVENS, #155008,                         )
                           Plaintiff,           )
                                                )      No. 1:17-cv-495
-v-                                             )
                                                )      Honorable Paul L. Maloney
MICHIGAN DEPARTMENT OF CORRECTIONS,             )
et al.,                                         )
                     Defendants.                )
                                                )

            ORDER ADOPTING REPORT AND RECOMMENDATION

      Plaintiff James Stevens, a prisoner under the control of the Michigan Department of

Corrections (MDOC), alleges Defendants violated his rights under the Rehabilitation Act.

Currently pending are two motions for summary judgment filed by Defendants. Defendants

Burton, Griffith, Sage, Washington and MDOC filed one motion (ECF No. 159 MDOC

Motion) and Defendant Trinity Services Group filed the other (ECF No. 161 Trinity

Services Motion). Defendants Laroe and Larson are former employees of Trinity. The

Magistrate Judge issued a report recommending the Court grant the first motion in part and

grant the second motion. (ECF No. 177.) The Magistrate Judge also recommends the Court

dismiss defendants Braman, Yokom, Larson and Laroe. (Id.) Defendants filed objections.

(ECF No. 178.) Plaintiff also filed objections. (ECF No. 185.)

      After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §
Case 1:17-cv-00495-PLM-PJG ECF No. 187 filed 08/03/20 PageID.1530 Page 2 of 6



636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

                            I. MDOC Motion — ECF No. 159

                            A. MDOC Defendants’ Objections

       In their motion, the MDOC Defendants identified two reasons for the Court to reject

Plaintiff’s Rehabilitation Act (RA) claim: (1) Hepatitis C does not constitute a “disability”

under language of the RA and (2) MDOC does not receive federal funding for its food service

program.

       1. Federal Funding. The Magistrate Judge concludes, because the MDOC accepted

federal funds, it is not entitled to Eleventh Amendment immunity. The Magistrate Judge

relies to the definition of “program or activity” in the RA to conclude that the MDOC is

subject to the RA because the MDOC receives federal funds, even if the food service

program specifically did not receive federal funds. See Bridgewater v. Michigan Gaming

Control Bd., 282 F. Supp. 3d 985, 992-93 (E.D. Mich. 2017). The Magistrate Judge finds

Defendant’s interpretation of the RA “too narrow.” (R&R at 6 PageID.1461.) Defendants

object. Defendants reason, under the Magistrate Judge’s interpretation, if Michigan accepts

any federal funds for use by any program or activity then the State waives its Eleventh

Amendment immunity in toto.

       Defendants’ objection is overruled. Defendants’ initial interpretation of the statute

was too narrow; their objection too broadly extrapolates the implication of the Magistrate

Judge’s conclusion. The Magistrate Judge does not conclude Michigan has waived any and


                                              2
Case 1:17-cv-00495-PLM-PJG ECF No. 187 filed 08/03/20 PageID.1531 Page 3 of 6



all Eleventh Amendment immunity by accepting federal funds for use by the Department of

Corrections.   When Michigan accepted federal funds for use by its Department of

Corrections, Michigan waived Eleventh Amendment immunity for RA claims brought

against the Department of Corrections. This interpretation is consistent with the RA’s

definition of “program or activity.”

       Defendants’ other arguments on this issue are not persuasive. The holding in United

States Department of Transportation v. Paralyzed Veterans of America, 477 U.S. 597 (1986)

does not help Defendants. The Supreme Court found that the RA did not apply to

commercial airlines simply because airport operators accepted federal financial assistance.

But, airport operators do not have the same relationship with commercial airlines as the

MDOC has with its food services. Defendants also argue, for the first time, that the contract

between Trinity Services and the MDOC somehow implicates the RA. District courts need

not address arguments raised for the first time in an objection to a report and

recommendation. Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000); Marshall v.

Chater, 75 F.3d 1421, 1426-27 (10th Cir. 1996) (collecting cases).

       2. Disability. The Magistrate Judge concludes questions of fact remain whether

Hepatitis C constitutes a disability under the RA. Specifically, the RA provides that a person

with a disability does not include a person with a contagious disease and who poses a direct

threat to the health and safety of other individuals. The Magistrate Judge notes a lack of

evidence by the MDOC on the second factor. Defendants object. “Where the R&R and

the defendants differ is whether the statute permits some consideration of the degree of

potential harm the contagious disease may pose to others.” (Obj. at 12 PageID.1478.)


                                              3
Case 1:17-cv-00495-PLM-PJG ECF No. 187 filed 08/03/20 PageID.1532 Page 4 of 6



       Defendants’ objection is overruled. Defendants put forth evidence that Hepatitis C

is contagious and is spread through blood. That is the extent of Defendants’ evidence.

Under Defendants’ interpretation, a contagious disease always constitutes a direct threat to

the health and safety of others because the disease is contagious. But the statutory language

requires more than simply proving the disease is contagious. The statute requires that the

individual have a currently contagious disease “and who, by reason of such disease or

infection, would constitute a direct threat to the health and safety of other individuals . . . .”

29 U.S.C. § 705(20)(D) (emphasis added). Defendants’ interpretation and Defendants

evidence ignores the statutory language that follows the word “and.”

       3. Status as Prisoner. In their motion, Defendants included a footnote commenting

that while the Seventh Circuit has held that the prisoners cannot bring RA claims based on

their work assignments, the Sixth Circuit had not addressed the issue. (ECF No. 160 MDOC

Def. Br. at 8 n.4 PageID.1071.) The Magistrate Judge does not address the footnote.

Defendants now object. Defendants assert that the Court should follow the Seventh Circuit

precedent cited in the footnote rather than the Fourth Circuit case discussed in the R&R.

       Defendants’ objection is overruled. While Defendants may have previewed this

potential argument in their motion, Defendants did not develop the argument in a manner

that would require a response from Plaintiff or consideration by a court. See United States

v. Johnson, 440 F.3d 832, 845046 (6th Cir. 2006); In re Anheuser-Buesch Beer Labeling

Mktg. and Sales Practice Litg., 644 F. App’x 515, 529 (6th Cir. 2016); Nicholson v. City of

Clarksville, Tennessee, 530 F. App’x 434, 445 (6th Cir. 2013). Defendants develop this

argument for the first time in their objection. This Court need not address arguments raised


                                                4
Case 1:17-cv-00495-PLM-PJG ECF No. 187 filed 08/03/20 PageID.1533 Page 5 of 6



for the first time in an objection. Should Defendants wish to pursue this argument, they may

seek leave to file an additional motion. Should they do so, Defendants will need to address

circuit court opinions that reach seemingly different conclusions, including some from the

Seventh Circuit. See, e.g., See Jaros v. Illinois Dept. of Corr., 684 F.3d 667, 673 (7th Cir.

2012); Yeskey v. Pennsylvania Dept. of Corr., 118 F.3d 168 (3d Cir. 1997).

                                  B. Stevens’ Objections

       1. Official Capacity Claims / Defendants Laroe, Larson Braman and Yokom. The

Magistrate Judge concludes the MDOC constitutes the only proper defendant. Stevens’

objects.

       Stevens’ objection is overruled. For his remaining claim under the RA, the only

proper defendant is the public entity, here the MDOC, that administers the relevant

program. When Stevens sued the individual MDOC defendants in their official capacities,

he is actually suing the MDOC (or the State).

       2. Claims Other than the RA Claim. The Magistrate Judge observes that the Sixth

Circuit affirmed the dismissal of all claims but the RA claim. Stevens’ objects. Stevens’

objection is overruled. The only claim this Court may consider on remand is the RA claim.

                       II. Trinity Services’ Motion — ECF No. 161

       The Magistrate Judge concludes that RA claims can only be brought against the

MDOC. No defendant objects to this conclusion. The Court has overruled Stevens’

objections that would apply.




                                             5
Case 1:17-cv-00495-PLM-PJG ECF No. 187 filed 08/03/20 PageID.1534 Page 6 of 6



                                           III.

      The Court ADOPTS the Report and Recommendation (ECF No. 177) as its

Opinion. Accordingly, the Court GRANTS, IN PART, MDOC Defendants’ motion for

summary judgment (ECF No. 159) and GRANTS Trinity Services Group’s motion for

summary judgment (ECF No. 161). Plaintiff’s claims against Defendants Braman, Yokom,

Larson and Laroe are DISMISSED. All claims except for Plaintiff’s Rehabilitation Act claim

against MDOC are DISMISSED. IT IS SO ORDERED.

Date: August 3, 2020                                       /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge




                                            6
